                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

KENNETH LUMAN, et al.,
          Plaintiffs,
v.                                                        No. CV 20-200 WJ/CG

BALBACH TRANSPORT, INC., et al.,
           Defendants,
__________________________

LUIS TREJO, et al.,
           Third-Party Plaintiffs,
v.

KENNETH LUMAN, et al.,
           Third-Party Defendants,
__________________________

BALBACH TRANSPORT, INC.,
          Counterclaimant,
v.

KENNETH LUMAN, et al.,
           Counter-Defendants,
__________________________

LUIS TREJO,
           Third-party Plaintiff,
v.

KENNETH LUMAN, et al.,
           Third-party Defendants,
__________________________

LUIS TREJO,
           Counterclaimant,
v.

GREENWOOD MOTOR LINES, INC., et al.,
        Counter-Defendants.

            ORDER GRANTING JOINT MOTION TO EXTEND DEADLINES

      THIS MATTER is before the Court on the parties’ Third Stipulated Motion to Extend

Case Management Deadlines (the “Motion”), (Doc. 132), filed June 18, 2021. The Court
previously extended discovery deadlines due to the parties’ difficulty scheduling

depositions. See (Doc. 67); (Doc. 93). In the instant Motion, the parties explain that both

Defendant Greenwood Motor lines and Plaintiffs have filed motions to amend their

pleadings. (Doc. 132 at 2). The parties also note that they have “agreed to continue taking

some depositions past the current discovery deadline in this case.” Id. As a result, the

parties request to modify the dates and deadlines set forth in the Court’s prior Order

Granting in Part Joint Motion to Extend Deadlines, (Doc. 93). The Court, having reviewed

the Motion and noting it was filed jointly, finds the Motion is well-taken and shall be

GRANTED.

       IT IS THEREFORE ORDERED that the existing deadlines shall be modified as

follows:

   1. The deadline for discovery motions shall be extended to June 30, 2021;

   2. The deadline for other pretrial motions shall be extended to August 2, 2021;

   3. The deadline for the plaintiff’s pretrial order shall be extended to September 16,

       2021;

   4. The deadline for the defendants’ pretrial order shall be extended to September 30,

       2021.

       All other deadlines remain in effect unless amended by further order of the Court.

       IT IS SO ORDERED.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                               2
